Holmes, J., dissenting.
I have had a great deal of reservation in accepting the principle that we must continue the more limited common law definition of “malpractice.” I was in agreement with the panel of the Tenth District Court of Appeals when it extended the one-year statute of limitations to accountants upon the basis that such professionals exercise independent judgment, as do physicians and attorneys.
A number of appellate decisions have held the practice of *199dentistry to fall within the orbit of the statute of limitations pertaining to malpractice. See, e.g., Cox v. Cartwright (1953), 96 Ohio App. 245; Cook v. Yager (1968), 13 Ohio App. 2d 1. I agree with this line of cases.
It would also seem to be reasonable to extend the one-year limitation to the profession of engineering, where in the functions of such profession there is usually to be found the exercise of a high degree of independent judgment. The majority herein not seeing fit to go further than what is specifically provided for by statute, and that which has been included within the common law definition of “malpractice,” I must dissent.